Exhibit 23.3 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent to the use of the name Forrest A. Garb & Associates, Inc. and to the inclusion of our reports dated April 1, 2012 and April 1, 2011 ("Reports"),which appear in the annual report on Form 10-K of Lucas Energy, Inc. for the year ended March 31, 2012. We furthermore consent tothe incorporation by reference of our Reportsin the Registration Statements on Form S-3 (File No. 333-164099, 333-173825 and 333-179980), and Form S-8 (File No. 333-166257 and 333-179220) of Lucas Energy, Inc. / s / Forrest A. Garb & Associates, Inc. Forrest A. Garb & Associates, Inc. Texas Registered Engineering Firm F-629 Dallas, Texas June 29, 2012
